MEMORANDUM **
Darryl Mathews, an Idaho state prisoner, appeals pro se the district court’s judgment dismissing his 28 U.S.C. § 2254 petition on the ground that his claims were proeedurally barred. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the dismissal of a § 2254 petition due to procedural default, see Griffin v. Johnson, 350 F.3d 956, 960 (9th Cir.2003), and we affirm.
This court granted a certificate of appealability on the question of “whether the district court properly dismissed the petition as proeedurally defaulted.” Mathews does not mention this issue in his opening brief, and therefore the claim is waived. See Dilley v. Gunn, 64 F.3d 1365, 1367 (9th Cir.1995).
Mathews raises contentions not encompassed within the certifícate of appealability. We construe those contentions as a motion to expand the certificate of appeal-ability, and we deny it. See 9th Cir. R. 22-l(e).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.